Citation Nr: 0106263
Decision Date: 03/01/01	Archive Date: 04/17/01

Citation Nr: 0106263	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  96-19 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic cervical 
syndrome.

2.  Entitlement to service connection for chronic lumbar 
syndrome.

3.  Entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


ORDER TO VACATE

In a May 1998 decision the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for chronic cervical 
syndrome, chronic lumbar syndrome, chronic sinusitis, and 
irritable bowel syndrome, and remanded other issues to the 
Department of Veterans Affairs (VA) Regional Office (RO).  
Upon subsequent review it was determined that in his January 
1996 substantive appeal the veteran had requested a personal 
hearing before the Board.  That hearing was not conducted 
prior to the Board's May 1998 decision.

An appellate decision may be vacated by the Board at any time 
upon request of the veteran or on the Board's own motion 
where there was failure to afford due process in a prior 
appellate review, including failure to afford the veteran a 
personal hearing.  38 C.F.R. § 20.904 (2000).  

Accordingly, the Board's May 1998 decision is hereby vacated 
as that decision pertained to the denial of service 
connection for chronic cervical syndrome, chronic lumbar 
syndrome, chronic sinusitis, and irritable bowel syndrome.  A 
de novo decision will be issued by the Board member who 
conducted the July 2000 hearing.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals




Citation Nr: 9815859	
Decision Date: 05/22/98    Archive Date: 06/03/98

DOCKET NO.  96-19 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic cervical 
syndrome.

2.  Entitlement to service connection for chronic lumbar 
syndrome.

3.  Entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for irritable bowel 
syndrome.

5.  Entitlement to an increased disability rating for post 
concussion syndrome with anxiety symptoms and history of 
headaches and dizziness, currently rated as 10 percent 
disabling.

6.  Entitlement to an increased disability rating for 
varicose veins currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernie Gallagher


INTRODUCTION

The appellant had active service from April 1969 to July 
1971.

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal as a result of a rating decision in August 
1994 by the Department of Veterans Affairs (VA) regional 
office (RO) in Montgomery, Alabama.

The issues of entitlement to increased disability ratings for 
bilateral varicose veins and for post concussion syndrome 
with anxiety symptoms will be the subject of a remand at the 
end of this decision.

In his notice of disagreement the veteran raised issues of 
service connection for chronic bronchitis and for sebaceous 
cysts on the neck and of entitlement to dental care as a 
result of dental and oral trauma.  In the substantive appeal, 
the he raised the issue of entitlement to a total rating by 
reason of individual unemployability.  These issues are 
referred to the RO for further consideration.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he suffered damage to the 
gastrointestinal tract and sinuses as a result of the auto 
accident in service.  Because he is not a physician he cannot 
prove that this is so.  However, he has now developed 
irritable bowel syndrome and sinusitis.  He also maintains 
that his current cervical spine and low back conditions are 
the result of the auto accident.  He refers to the private 
medical evidence and the VA examiners opinion on the 
examination in December 1993 in support of this contention.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board the veteran has failed to satisfy 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection for a cervical spine disorder, 
a low back disorder, sinusitis, and an irritable bowel 
syndrome are well grounded.  


FINDINGS OF FACT

1.  There is no competent medical evidence of the existence 
of a cervical spine disorder, a chronic lumbar syndrome, 
sinusitis, and an irritable bowel syndrome in service.

2.  The appellant has presented no competent medical evidence 
of a link between any current cervical spine disorder, low 
back disorder, sinus disorder, or an irritable bowel 
syndrome, and his period of active service or any incident 
therein.


CONCLUSION OF LAW

The claims for service connection for a cervical spine 
disorder, a low back disorder, sinusitis, and an irritable 
bowel syndrome are not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

No pertinent abnormality was noted on the entrance 
examination.  The service medical records disclose that in 
July 1969 the veteran complained of lumbar area pain when 
lying flat.  Physical examination noted a possible deformity 
of the lumbar spine.  The impression was rule out spina 
bifida occulta.  In December 1969, the veteran complained of 
headache, an upset stomach, cough, nose bleed, nasal 
congestion, and sore throat.  In April 1970, he complained of 
cough, headache, sore throat, and nausea of two days 
duration.  No pertinent abnormality was noted.  In December 
1970 he was treated for flu with symptoms including stomach 
cramps, fever and chest congestion.  Low back pain probably 
attributed to foot problems was also noted in December 1970.  

In February 1971, the veteran was hospitalized after he was 
involved in an auto accident.  He had no memory of the events 
immediately following the accident but had been taken to a 
private hospital where a forehead laceration was sutured.  He 
was then tranferred to the reporting military hospital.  At 
the time of admission, he complained of a pain in the lower 
right portion of the back extending into the right leg and 
right groin.  He disclosed that he had had a back injury in 
high school and had been bothered by back trouble since that 
time.  X-rays taken at a private hospital suggested fractures 
of the right upper lumbar transverse process.  Repeat x-rays 
at the service hospital suggested that this represented an 
anatomic variant rather than a fracture.  Physical 
examination revealed a sutured laceration, lumbar tenderness 
with pain on right leg movement and an abrasion over the 
tibia.  Otherwise the general physical examination was 
normal, and he was neurologically intact.  He also had 
fractures of several teeth.  There was no indication in the 
hospital records of specific injury to the cervical spine, 
the sinuses, or the gastrointestinal area and no indication 
of abnormality of the cervical spine, sinuses or 
gastrointestinal system on examination.  Discharge diagnoses 
from the hospital in March 1971 included: cerebral 
concussion, contusions of the right lumbosacral area of the 
back, fractures of the teeth, and multiple abrasions and 
lacerations.  Following medical board proceedings in June 
1971, he was medically discharged from service by reason of 
pes planus, determined to have preexisted service with no 
aggravation therein.

On a VA examination in January 1972, the veteran had no 
complaints and there were no findings of residuals of injury 
to the cervical spine, a sinus disorder, or of a 
gastrointestinal problem.  He had slight tenderness to 
palpation of T-10 and L5-S1.  X-rays of the lumbosacral spine 
in March 1972 were interpreted as normal except for 
compensatory scoliosis.  A right coxa vara was an incidental 
finding which the radiologist believed was possibly the cause 
of backache due to postural strain.  The radiologist stated 
that coxa vara was suggested by x-ray films in 1963 but these 
films did not prove such a diagnosis.  Lumbosacral strain was 
diagnosed on this examination.  

In December 1987, Paul N. Chervin, M. D., reported that the 
veteran had no neck problems following an auto accident at 
the time of discharge from service.  However, about six years 
after the accident he began to experience some discomfort in 
the right arm.  After that, he had one or two bouts of 
shooting pain with numbness either in the right or left arm 
for about a week or two.  He was under the care of a private 
orthopedist and he wore a cervical collar.  Since moving to 
Boston, he had only one or two episodes in the last year but 
they had become more severe.  The clinical impression was 
that he had a right cervical radiculopathy.  In January 1989, 
the clinical impression was left cervical radiculopathy.

Private medical records from Brigham and Womens Hospital and 
Harvard Community Health Plan disclose that the veteran was 
seen on numerous occasions beginning in 1989.  In August 
1989, he reported a long history of low back and neck pain, 
which he indicated began after an auto accident in service.  
When he was seen in August 1990, he gave a history of 
irritable bowel syndrome of ten years duration.  In October 
1990 he was treated for sinusitis.  An upper GI series and 
small bowel series in November 1992 were normal.  An 
endoscopy in January 1993 disclosed duodenitis and gastritis.  
Treatment for the various disabilities was provided into 
1993. 

VA outpatient records in May 1990 disclose treatment for 
questionable spastic colon and likely irritable bowel 
syndrome.  

In January 1992, Nathaniel Katz, M.D., of the above hospital, 
evaluated the veteran for multi-focal pain syndrome.  With 
regard to irritable bowel syndrome, he stated that the 
veteran first developed symptoms of abdominal cramping, 
diarrhea alternating with constipation, and bright red blood 
in rectum in the mid 1970s.  He had been taking medication 
on a regular basis since 1976.  With regard to neck pain, the 
veteran indicated that he suddenly developed, for no apparent 
reason, an attack of muscle spasm of his neck in 1974.  Dr. 
Katz stated that the veterans low back pain began in 1970 
after a motor vehicle accident.  The veteran reported that 
his right L5 transverse process was fractured, which had 
given him low back pain.  After evaluation, Dr. Katz felt 
that the overall impression was chronic pain of multiple 
etiologies which included probable cervical radiculopathy and 
lumbar myofascial pain.

In June 1993, Edison Miyawaki, M.D. evaluated the veteran for 
his pain syndrome.  He reported that the veteran had low back 
and upper neck pain dating to the time of a motor vehicle 
accident.  He reported that since the time of the motor 
vehicle accident in service, the veteran had had intermittent 
bouts of axial pain and stiffness.  He added that the axial 
pain was chronic in nature, and likely reflected some degree 
of degenerative arthritic change.  He also noted that the 
veteran suffered from irritable bowel syndrome and sinusitis.

On a VA ear, nose and throat examination in December 1993, x-
rays of the sinuses showed the frontal sinuses were 
undeveloped and otherwise the rest of the paranasal sinuses 
were well aerated without evidence of mucoperiosteal wall 
thickening.  The sphenoid sinuses were clear.  The pertinent 
diagnosis was that there was no present evidence of active 
sinus disease.  

On a VA spine examination in December 1993, the veteran 
claimed that shortly after the auto accident in service he 
had the onset of problems with his neck and low back.  The 
examiner referred to information of record concerning chronic 
cervical radiculopathy as well as chronic lumbosacral strain 
and low back syndrome with L5 right transverse process 
fracture.  The veteran had continued complaints of chronic 
neck pain.  The clinical impressions were chronic cervical 
syndrome with a history of blunt head trauma and chronic 
lumbar syndrome with history of injury.  

On a VA neurological examination in December 1993, the 
veteran reported that after the auto accident in service, he 
stated getting stiffness in the neck and low back pain.  He 
claimed he had sustained a fracture of the L5 vertebra.  
Clinical impressions were chronic neck and low back pain and 
rule out cervical radiculopathy.  In addition, the examiner 
desired that degenerative arthritis of the cervical and 
lumbar spine be ruled out.  He recommended a Magnetic 
Resonance Imaging (MRI) of the cervical and lumbosacral 
spine.  However, it was reported that a MRI could not be 
performed because the veteran desired to be put asleep 
because of claustrophobia, but he could not tolerate the 
Valium drip.  Efforts to find a facility that would put a 
person to sleep for an MRI were exhausted.

On a VA general examination in December 1993, pertinent 
diagnoses were chronic sinusitis and irritable bowel 
syndrome.  An upper GI series and a barium enema in January 
1994 were normal.

Analysis

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).  In making a claim for 
service connection for a disorder, the claimant has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Veterans Appeals (Court) has defined the term 
"well-grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has 
further noted that "[a]lthough the claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence."  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992); 38 U.S.C.A. § 5107(a) (West 1991).  Moreover, the 
Court has stated that "[t]he quality and quantity of the 
evidence required to meet this statutory burden . . . will 
depend upon the issue presented by the claim."  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  Where the issue in a 
case is factual, competent lay evidence may suffice; however, 
"where the determination involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."  
Id. at 93.

Service connection may be established for a current 
disability in several ways including on a "direct" basis (38 
U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 3.303(a), 3.304 
(1997)) and based on a legal presumption.  38 U.S.C.A. 
§ 1112 (West 1991 & Supp. 1997); 38 C.F.R. § 3.307, 3.309 
(1997).  For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service (disease or injury) 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1997); Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 
Vet.App. at 93.

In regard to the issues of service connection for irritable 
bowel syndrome and sinusitis, there is no evidence of any 
sinus disorder during service or for many years thereafter.  
Also, there is no medical evidence indicating a nexus between 
the auto accident in service and any sinus problem after 
service.  In addition, although on occasion the veteran 
complained of an upset stomach or nausea before the accident 
in 1971, there is no contemporaneous evidence of irritable 
bowel syndrome until many years following discharge from 
service.  For example, when he was seen at the private 
facility in 1990, he indicated that the irritable bowel 
syndrome was of 10 years duration.  Although Dr. Katz 
reported that he developed symptoms in the mid 1970s, Dr. 
Katz did not attribute the symptoms to the 1971 auto 
accident.  There is no competent evidence of a nexus between 
any current irritable bowel syndrome and the auto accident in 
service.  Therefore, these claims are not well grounded.

With regard to the claim for service connection for a 
cervical spine disorder, the clinical records at the time of 
the accident disclose no complaints of cervical spine 
problems.  Furthermore, the veteran had no complaints of a 
cervical spine disorder on the VA examination in January 
1972.  The report of Dr. Chervin does indicate that about six 
years after the accident, the veteran began to experience 
some discomfort in the right arm.  Subsequently, he had to 
wear a cervical collar.  The report of Dr. Katz indicates 
that the neck pain developed suddenly for no apparent reason 
in 1974, which was after discharge from service.  However, 
neither physician attributed the cervical spine disorder to 
the accident in service.  

Dr. Miyawaki reported that the veteran had upper neck pain 
dating to the time of the motor vehicle accident.  However, 
as indicated above, the contemporaneous record subsequent to 
the auto accident does not show cervical spine complaints.  
This history, reported by the veteran 22 years after the 
event, is not borne out, and,in fact, is contradicted by the 
more contemporaneous records.  In addition, on the VA 
examination in 1993, the examiner did render a clinical 
impression of cervical syndrome with a history of injury.  
However, the examination report clearly indicates that this 
impression was based on history supplied by the veteran. 

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
stated that "there [was] no indication that [the physician] 
formed [his] opinion on a basis separate from appellant's 
recitation of his medical and service background."  The Court 
also stated that there was no indication that the physician 
"reviewed appellant's service medical records or other 
relevant documents, which would have enabled [him] to form an 
opinion as to service connection based on independent 
grounds."  

Although the above clinical impression of chronic cervical 
syndrome with a history of blunt head trauma was rendered by 
a VA examiner, there is no indication that the VA examiner 
reviewed the service medical records and the postservice 
medical records.  In addition, there is no indication Dr. 
Miyawaki reviewed the service medical records or other 
relevant documents.  Both of these examiners clearly based 
their impressions on the veterans recitation of his medical 
and service background as in Elkins.  Therefore, on the basis 
that there is no competent medical evidence of residuals of a 
cervical spine injury in service, or of a nexus between 
current cervical spine disability and any incident of 
service, this claim is not well grounded.

The veteran originally filed for service connection for the 
residuals of a back injury in 1971.  A rating decision in 
June 1972 denied entitlement to service connection for 
constitutional or developmental coxa vara deformity of the 
right femur with secondary compensatory scoliosis and 
contusions of the lumbosacral spine, which were not shown on 
the last examination.  In the recent statement of the case, 
the RO indicated that service connection for back problems 
was previously denied.  However, there is no letter in the 
claims folder establishing that the veteran was ever notified 
of the denial of service connection for a back condition at 
that time.  Therefore, the Board will give de novo review to 
this issue.  

After the accident in service, the veteran did complain of 
pain in the lower right portion of his back.  He reported 
back pain from an injury in high school, although a low back 
disorder was noted on the entrance examination.  X-rays from 
a private hospital, at the time of the auto accident, were 
originally interpreted as suggesting fractures of the right 
upper lumbar transverse process.  However, repeat x-rays at 
the service hospital suggested it was an anatomic variant 
rather than a fracture.  The only back disorder noted at the 
time of discharge from the above hospitalization were 
contusions of the lumbosacral spine.  

On the VA examination in early 1972, contusions of the 
lumbosacral spine, the only residuals actually noted when the 
veteran was discharged from the hospital in March 1971, were 
not noted.  In addition, x-rays taken in March 1972 were 
interpreted as normal except for compensatory scoliosis.  
Furthermore, the veterans backache was attributed to a right 
coxa vara and not to any traumatic injury to or disability of 
the lumbar spine.  It is apparent that the veteran did not 
sustain a fracture of the L5 right transverse process.  In 
this regard, later reports of Dr. Katz and the VA examiners 
in 1993 assumed erroneously that there had been a fracture of 
the right transverse process of L5 in the auto accident in 
service.  In addition, although Dr. Miyawaki thought that the 
veterans low back pain likely reflected degenerative 
changes, evidence establishing the existence of arthritis of 
the lumbar spine by x-ray has not been presented by the 
veteran.  The record indicates that these examiners appear to 
have based their impressions on the veterans recitation of 
his medical and service background and did not review the 
appellant's service medical records or other relevant 
documents as in Elkins.  Therefore, on the basis that there 
is not any competent evidence of the existence of a chronic 
lumbar disability in service or of a nexus to any current 
lumbar disability, this claim is not well grounded.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claims for service connection well grounded.  The Board has 
carefully considered the contentions.  However, his 
contentions alone cannot meet the burden that will be imposed 
by 38 U.S.C.A. § 5107(a) with respect to submitting a 
plausible claim.  Espiritu, 2 Vet.App. 492 (1992).  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make theses claims plausible or 
possible.  38 U.S.C.A. § 5107(a) (West 1991); see Grottveit 
at 92, Tirpak at 610-11; and Murphy at 81.

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application if on notice that relevant evidence 
exists or may be obtainable.  This obligation depends on the 
particular facts of the case and upon the Department having 
notice that relevant evidence may exist or could be obtained 
(see Franzen v. Brown, 9 Vet.App. 235 (1996)).  Nothing in 
the record suggests the existence of evidence that might 
render plausible the claims that are not currently well 
grounded.



ORDER

The claims for service connection for chronic cervical 
syndrome, chronic lumbar syndrome, chronic sinusitis, and 
irritable bowel syndrome are not well grounded and are 
denied.


REMAND

While this appeal was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended, 
effective November 7, 1996.  However, the new criteria have 
not been applied in adjudicating the veterans case.  The 
Court has held that, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of the 
VA to do otherwise and the Secretary did so. Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).

Furthermore, the most recent psychiatric examination of 
record was dated in April 1994, and the Board lacks a current 
VA examination on which to base its determination.  
Accordingly, a new psychiatric examination should be accorded 
the appellant.

Under the new rating criteria, the VA no longer relies on a 
subjective determination of the degree of impairment.  An 
examiners assessment of the level of severity is a 
significant, but not the only, rating factor.  In fact, the 
descriptive phrases of the overall severity (e.g., mild, 
definite, considerable, severe, and pronounced) have been 
deleted.  Rather, it is the severity of the effects of the 
symptoms, as described by the examiner, that determines the 
rating.  The principles stated at 38 C.F.R. § 4.130 in the 
previous rating criteria (that two of the most important 
determinants of psychiatric disability are time lost from 
gainful work and decrease in work efficiency) are reflected 
in the revised schedular criteria of the general rating 
formula for mental disorders but are not explicitly stated.  
Social inadaptability is to be evaluated only as it affects 
industrial inadaptability but the revised schedular criteria 
includes facts and examples of both occupational and social 
impairment, and both may be taken into consideration.  
Further, the revised 38 C.F.R. § 4.126(a) requires 
consideration of the length of remissions and the capacity 
for adjustment during periods of remission.

With regard to varicose veins, the private medical reports, 
dated in August 1989, disclosed significant venous 
incompetence of both lower legs.  On the VA examination in 
December 1993, extensive bilateral varicosities above and 
below the knees were noted.  

Accordingly, in view of the foregoing, this case is remanded 
to the RO

1.  The RO should schedule the veteran 
for a VA vascular examination to 
determine the current nature and extent 
of the service connected bilateral 
varicose veins.  The claims folder and a 
copy of this remand must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
report of examination should include a 
detailed account of all manifestations of 
the varicose veins, including the size of 
the varicosities of the long sapheneous 
and whether there is involvement of deep 
circulation.

2.  The RO should schedule the appellant 
for a VA neuropsychiatric examination.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All necessary tests, 
including psychological testing, should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report. The examiner 
should identify diagnostically all 
symptoms and clinical findings which are 
manifestations of the service-connected 
post concussion syndrome (dementia due to 
head trauma) and render an opinion for 
the record as to the degree to which 
those specific symptoms and findings 
affect the veterans ability to establish 
and maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 
Vet.App. 204 (1994).  The examiner must 
be furnished a copy of the revised VA 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, effective 
November 7, 1996) and the old criteria 
and, on examination of the veteran, 
comment on the presence or absence of 
each symptom and clinical finding 
specified therein, and if present, the 
degree(s) of severity thereof. Based upon 
a review of the record and the 
examination, the examiner should provide 
a Global Assessment of Functioning Score 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment produced by the service- 
connected post concussion syndrome.  It 
is imperative that the examiner also 
provide a definition of the GAF score for 
purposes of due process under Thurber v. 
Brown, 5 Vet.App. 119 (1993).

3.  The RO should readjudicate these 
issues with consideration given to all of 
the available evidence of record.  The 
readjudication of the increased rating 
for post concussion syndrome should be 
undertaken with consideration of the 
above-cited amended rating criteria.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

While this case is in remand status, the appellant and his 
representative are free to submit additional evidence and 
argument pertinent to the issues on appeal.  Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1996).


- 2 -
